PER CURIAM.
Pursuant to the motion of the Commissioner of Internal Revenue, filed herein on February 21st, 1940, to enter the same judgment in the above numbered and entitled case as was entered by this Court on April 18th, 1939, in the case No. 8891, “J. Cornelius Rathborne, Petitioner, versus Commissioner of Internal Revenue, Respondent”, it is now here ordered, adjudged and decreed by this Court, that the petition for review of the decision of the United States Board of Tax Appeals in this cause be, and the same is hereby, denied; and that the judgment of the said United States Board of Tax Appeals be, and the same is hereby, affirmed.